TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 18, 2019



                                     NO. 03-18-00576-CR


                               Anthony Kavanaugh, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment revoking community supervision signed by the trial court in

cause number D-1-DC-16-300032. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the trial court’s judgment, but that there was

error requiring correction. Therefore, the Court modifies the trial court’s judgment to remove the

following language:

failed to report to the Supervision Officer on 06/14/17, 09/22/17, and 10/13/17;

failed to pay Court Costs and is delinquent $105.00;

failed to pay Crime Stopper Fee and is delinquent $30.00; [and]

failed to pay Warrant Fee and is delinquent $50.00.
The Court also modifies the portion of the judgment pertaining to the allegation about Seton Dell

Children’s Hospital to remove the language “$20,000 or more but less than $100,000” and

remove the word “ABANDON” at the end of that finding. Additionally, the Court modifies the

judgment to remove the following language: “failed to pay Supervision Fee and is delinquent

$480.00” and “failed to pay Restitution Fee and is delinquent $350.00.” The Court affirms the

judgment revoking community supervision in cause number D-1-DC-16-300032 as modified.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 18, 2019



                                     NO. 03-18-00577-CR


                               Anthony Kavanaugh, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment revoking community supervision signed by the trial court in

cause number D-1-DC-15-302387. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the trial court’s judgment, but that there was

error requiring correction. Therefore, the Court modifies the trial court’s judgment to remove the

following language:

failed to report to the Supervision Officer on 06/14/17, 09/22/17, and 10/13/17;

failed to pay Court Costs and is delinquent $105.00;

failed to pay Crime Stopper Fee and is delinquent $30.00; [and]

failed to pay Warrant Fee and is delinquent $50.00.
The Court also modifies the portion of the judgment pertaining to the allegation about Seton Dell

Children’s Hospital to remove the language “$20,000 or more but less than $100,000” and

remove the word “ABANDON” at the end of that finding. The Court affirms the judgment

revoking community supervision in cause number D-1-DC-15-302387 as modified. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.